Citation Nr: 1308211	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include secondary to service-connected degenerative disc disease of the cervical spine.

2. Entitlement to service connection for syncope, also claimed as dizziness, to include secondary to service-connected degenerative disc disease of the cervical spine.

3. Entitlement to an initial compensable disability rating for migraine cephalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to September 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from the April 2008 and June 2008 rating decisions issued by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal has subsequently been transferred to the Louisville, Kentucky, RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that may be caused by this remand, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims so that he is afforded every possible consideration.  

Regarding the Veteran's claims for service connection, the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).   This includes the duty to notify the claimant of any information needed to substantiate a claim.  As the Board observes that the Veteran was never provided with VCAA notice, the RO/AMC should send the Veteran a new VCAA notice letter informing him of how to substantiate a claim of entitlement to service connection.

The claims file also reflects that the Veteran has not been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, the RO/AMC must send a notice letter to the Veteran inviting him to submit any evidence not yet associated with the claims file and stating the five elements of a claim for service connection, particularly disability ratings and effective dates, in compliance with Dingess.

Additionally, in his substantive appeal, filed in September 2009, the Veteran offered a new theory of entitlement claiming his service-connected degenerative disc disease of the cervical spine was the primary cause of his fibromyalgia and syncope.  The Board thus finds that appropriate notification and development on the secondary service connection theory is required prior to further Board action on the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  The VCAA notice letter sent to the Veteran should notify him of the evidence necessary to substantiate a claim for secondary service connection. 

As such, a new VA examination is necessary to address the issue of secondary service connection, which has not been addressed by the June 2007 examination.

Finally, the Board notes that the most recent VA medical record within the claims file is dated August 2009.  Therefore, all VA treatment records since August 2009 should be obtained and associated with the claims file.   

Regarding the Veteran's claim for an initial compensable disability rating for migraine cephalgia, he and his representative contend his current rating does not accurately reflect his current symptomatology.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012). 

The Board notes that the Veteran was afforded a VA examination for his condition in June 2007; over five years ago.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected migraine cephalgia.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran a fully compliant VCAA notice letter which includes all information required by Dingess, informing him of the requirements for substantiating a claim of entitlement to service connection and to include as secondary to service-connected degenerative disc disease of the cervical spine.  The Veteran should be allowed sufficient time to respond.

2. Contact the appropriate VA medical facilities and obtain and associate with the claims file all outstanding records of treatment since August 2009.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records the VA was unable to obtain, an explanation of the efforts the VA made to obtain the records, a description of any further action the VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

3. After the above action is completed, schedule the Veteran for a VA examination before an appropriate specialist regarding his claimed fibromyalgia, to include secondary to his service-connected degenerative disc disease of the cervical spine.  The examiner is asked to determine whether it is at least as likely as not that any current disability manifested during, or as a result of, active military service, and/or secondary to his degenerative disc disease of the cervical spine. Possible aggravation (permanent increase in severity beyond normal progress) of the claimed fibromyalgia by the degenerative disc disease of the cervical spine should be addressed.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided. 

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and the June 2007 VA QTC examination.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. After the above action is completed, schedule the Veteran for a VA examination before an appropriate specialist regarding his claimed syncope, to include secondary to his service-connected degenerative disc disease of the cervical spine.  The examiner is asked to determine whether it is at least as likely as not that any current disability manifested during, or as a result of, active military service, and/or secondary to his degenerative disc disease of the cervical spine. Possible aggravation (permanent increase in severity beyond normal progress) of the claimed syncope by the degenerative disc disease of the cervical spine should be addressed.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided. 

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and the June 2007 VA QTC examination.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Following completion of the above development, the Veteran should be scheduled for a VA neurological examination to determine the nature and severity of his migraine cephalgia.  All indicated studies should be performed, and all manifestations of the current disability should be described in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, and the Veteran's statements, the examiner is requested to answer the following:

a) Do the Veteran's symptoms result in characteristic prostrating attacks, and if so, how frequent are these attacks? 

b) Do the Veteran's symptoms result in very frequent, completely prostrating and prolonged attacks, and if so, how frequent are these attacks? 

c) Do the Veteran's headache symptoms currently affect his ordinary activities or employment? 

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  The claims file must be made available to the examiner for review in connection with the examination.

6. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains 
denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


